DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
		
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/27/2019 has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “A SPECIMEN OBSERVATION APPARATUS”.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “33" and "35" have both been used to designate same structure in figures 9-10 and 12-13.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 


Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mohan et al. (US PUB 2014/0273188; herein after “Mohan”).	

	Regarding claim 1, Mohan teaches an observation apparatus (e.g., optical systems and apparatuses for optical and image analysis and/or measurement of biological samples, as shown at least in related embodiments of FIGS. 6A-8F, para. [0004]) comprising: a top plate (a base support 620) on which a container (a cuvette 600 e.g., a sample holder) in which a specimen (a sample) is accommodated can be placed (i.e., a cuvette may serve as such a sample holder, para. [0258] - [0259] and [0302]; further, FIGS. 6A, 6B, and 8A-8D illustrate embodiments in which the cuvette 600 rests on a base support 620, para. [0273]), and through which illumination light can pass (i.e., a cuvette 600 and a base support 620, effective to allow passage of light, para. [0261], and as shown at least in FIGS. 6A-6B & 7A); a light source (a light source 650 (e.g., light sources 654, or an excitation source 680, or both) that emits the illumination light upward from below the specimen (as shown at least in FIGS. 6A-7B); an objective lens (670) that focuses, below the specimen and the top plate, transmitted light which is the illumination light that has passed through the specimen from thereabove and that has passed through the top plate (as shown at least in FIGS. 7A-8D, para. [0274], [0277], [0286]-[0287]) and [0303]; and a camera (a detector 700) that captures the transmitted light (para. [0278], FIG. 7A), wherein the light source (654) emits the illumination light toward an area above the specimen (608) from outside the objective lens (670) in a radial direction (as shown at least in FIGS. 7A-7B, para. [0277]), and the top plate is provided with a mark that specifies a viewing-field area of (i.e., a marker may be used to label a cell, structure (e.g., mark on top plate), para. [0083], [0278], FIG. 7A).
	Mohan failed explicit teaching of the top plate is provided with a mark that specifies a viewing-field area of the camera.
	However, Mohan further teaches methods, systems, and devices are provided herein for determining the location of a sample holder, or of a portion of, or indicial mark on, a sample holder. Such a determination is preferably a precise determination, and is useful for identifying cells, particles, or other objects in a field of view within a sample holder, para. [0149].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a indicial mark or a “marker” on the substrate, for the purpose of identifying cells, particles, or other objects in a field of view within a sample holder.
	
	Regarding claim 2, Mohan applied to claims 1 further teaches the mark (a "marker") is provided on the top plate itself (i.e., a marker may be used to label a cell, structure (e.g., mark on the top plate 620 itself), para. [0083], [0278], FIG. 7A).
	
Regarding claim 3, Mohan as applied to claims 1 further teaches an attachable/detachable sheet member is provided on one surface of the top plate, and the mark is provided on the sheet member (i.e., the cuvette 600 can be operably coupled to the support structure 620 through friction, mechanical coupling, or by retaining members (sheets) mounted to one or both of the components, para. [0273] and [0083]).

	However, Mohan further teaches methods, systems, and devices are provided herein for determining the location of a sample holder, or of a portion of, or indicial mark on, a sample holder. Such a determination is preferably a precise determination, and is useful for identifying cells, particles, or other objects in a field of view within a sample holder, para. [0149].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a indicial mark or a “marker” on the substrate, for the purpose of identifying cells, particles, or other objects in a field of view within a sample holder.

Regarding claim 4, Mohan teaches a plurality of the sheet members each having the mark of different size are provided (i.e., the cuvette 600 can be operably coupled to the support structure 620 through friction, mechanical coupling, or by retaining members (sheets with different size marker) mounted to one or both of the components., para. [0273]).
Mohan failed explicit teaching of the different sizes of markers.
However, Mohan further teaches as illustrated in FIG. 6B, a cuvette 600 may have a plurality of annular structures 604. For example, a cuvette 600 having a plurality of annular structures 604 may have concentric annular structures 604, of different sizes, with an outer annular structure 604 surrounding one or more inner annular structures 604 (marker(s)), para. [0263], FIG. 6B. A fiducial marker can be or include a specially engineered feature on the cuvette itself (e.g., may be a hole (circle), a protrusion, a 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include annular structures 604 (marker(s)), for the purpose of ensuring that an optically transmissive surfaces of the cuvette and the base support are optically aligned.

Regarding claim 5, Mohan as applied to claim 1 further teaches an adaptor (a middle layer 800) that is placed on the top plate and that holds the container (600) (as shown at least in FIGS. 8A-8B, para. [0351]).
Mohan discloses the claimed limitation except for explicitly teaching of the adaptor being placed on the top plate. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place an adaptor (middle layer 800) between substrate 620 (top plate) and cuvette 600 (container), since it has been held that rearranging parts of an invention involves only routine skill in the art In re Japikse, 86 USPQ 70.

	
Regarding claim 6, Mohan as applied to claim 5 further teaches the adaptor (800) has a mounting surface on which the container is placed (as shown at least in FIGS. 8A-8B), and that is at least partially formed of an optically transparent material (para. [0297]).

Regarding claim 7, Mohan as applied to claim 5 further teaches the adaptor has a through-hole for allowing the transmitted light to pass therethrough (as shown at least in FIG. 8B).

Regarding claim 8, Mohan as applied to claim 5 further teaches a movement restricting portion (magnet) that restricts relative movement between the adaptor and the top plate (para. [0261], [0352]).

Regarding claim 9, Mohan as applied to claim 8 further teaches the movement restricting portion is an electromagnet (i.e., a magnetizable element) that, as a result of being powered on, restricts relative movement between the adaptor and the top plate (para. [0261]), and that, as a result of being powered off, cancels the restriction on the relative movement between the adaptor and the top plate.

Regarding claim 10, Mohan as applied to claim 1 further teaches the light source (650, 654) is capable of emitting the illumination light from different positions in the radial direction of the objective lens (670) (as shown at least in FIGS. 6A-6B and 7A-7B).

Regarding claim 11, Mohan as applied to claim 1 further teaches the light source (650, 654) is capable of emitting the illumination light from different positions in the circumferential direction of the objective lens (670) (as shown at least in FIGS. 6A-6B and 7A-7B).

Regarding claim 12, Mohan as applied to claim 1 further teaches the light source (650, 654) comprises a plurality of light sources that are arrayed in the area surrounding the objective lens (670) and that are capable of being turned on (i.e., illustrated in FIG. 7A shows excitation energy sources 680, 682, and 684 such as but not limited laser diodes at specific wavelengths (light sources that can be turned on) that are mounted to direct light into the sample in analysis area 608, para. [0278] and "epi-illumination", para.  [0287]).

Regarding claim 13, Mohan as applied to claim 1 further teaches the light source comprises a light source (654) that is disposed below the specimen (608), and a light-blocking member (800) that has an opening that allows, of illumination light coming from the light source, only the illumination light in a specific radial-direction position to pass therethrough (as shown at least in FIGS. 8A-8B, para. [0296]).

Regarding claim 14, Mohan as applied to claim 1 further teaches the light source comprises a diffusion plate that spreads out the illumination light (i.e., diffuse or scattered light is preferred, a light source 650 with high divergence may be used (diffusion plate), para. [0298] and [0293]).

Regarding claim 17, Mohan as applied to claims 1 further teaches another light source (660) that emits the illumination light toward an area below the specimen from thereabove (as shown on FIGS. 6A-6B), wherein the camera (700) captures the (para. [0274] and [0285], FIGS. 7A-7B). 

Regarding claim 18, Mohan as applied to claim 17 further teaches the other light source is capable of being retracted from above the container (i.e.,  obtain oblique illumination through the use of angled light sources positioned to direct light (retractable light source), [0277]).

Regarding claim 19, Mohan as applied to claims 1 further teaches the specimen is accommodated in a container (600) formed of an optically transparent material (para. [0267), and the illumination light is reflected by an inner surface (a surface 614) of a top-plate portion of the container, which is disposed above the specimen (para. [0303], FIGS. 8A).

Regarding claim 20, Mohan as applied to claim 1 further teaches the specimen is immersed in a solution (i.e., a blood sample, or a urine sample, or other biological sample, para. [0076] and [0207]), and the illumination light is reflected by a liquid surface at the top of the solution (para. [0334]).

Regarding claim 21, Mohan as applied to claim 1 further teaches the mark specifies a desired-specimen position in a viewing-field area of the camera (para. [0285] and as shown in FIGS. 7A-7B).

Regarding claim 22, Mohan as applied to claim 1 further teaches a housing (707) having the top plate (as shown in FIG. 8E), wherein the housing accommodates the light source and the camera (i.e., as shown in FIG. 8F includes a single cytometry unit 707 (housing), with a detector D and other components like the light source and the camera, para. [0322]- [0324]).














Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mohan in view of TAKAHASHI et al. (US PUB 2017/0261732; herein after “TAKAHASHI”).	
Regarding claim 15, Mohan fails to teach a reflecting member that is disposed above the container and that reflects the illumination light coming from the light source.
However, in a related field of endeavor TAKAHASHI teaches as shown in FIG. 6, a reflecting member 14, such as a mirror, may be disposed at a position that blocks the top opening of the petri dish, and the illumination light that has passed through a bottom surface 13b in the bottom-to-top direction may be reflected by the reflecting member 14 (para. [0051]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mohan such that a mirror may be disposed above the container to reflect light from the light source positioned below the top plate, as taught by TAKAHASHI, for the purpose of 

Regarding claim 16, Mohan fails to teach the reflecting member is capable of being retracted from above the container.
However, in a related field of endeavor TAKAHASHI teaches the reflecting member 14 may be provided in such a manner that it can be placed in and removed from a position (retractable) above the sample X by means of a linear motion or pivoting motion (para. [0051]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mohan such that a mirror may be placed in and removed from a position (retractable) above the sample, as taught by TAKAHASHI, for the purpose of observing imaging subjects, such as cells or the like, without labeling the imaging subjects and without causing an increase in the apparatus size.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are: HIRATA et al. (US PUB 20170355949); Folling et al. (USPUB 20130033744); and Okugawa (US PUB 20060072190).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
March 31, 2021